Citation Nr: 0605112	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for back and bilateral 
foot disabilities.  Jurisdiction over this case was 
subsequently transferred to the VARO in Winston-Salem, North 
Carolina, and that office forwarded the appeal to the Board.

Pursuant to the veteran's request, a hearing before a 
Veterans Law Judge (VLJ) of the Board, at the RO, was 
scheduled for April 2003.  However, a March 2003 Report of 
Contact (VA Form 119) prepared by RO personnel reflects this, 
in a telephone conversation, the veteran stated that he would 
not attend the scheduled Board hearing, and had did not want 
to reschedule.  Hence, the veteran's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005).

In April 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).  

Later in August 2004, the Board remanded the claims to the RO 
for additional development, including obtaining the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC).  After accomplishing the requested 
development, the RO continued the denial of the claims, and 
returned these matters to the Board for further appellate 
consideration.  .


FINDINGS OF FACT

1.  No back disability was shown in service or for many years 
thereafter, and there is no medical opinion even suggesting a 
nexus between any current back disability and service. 

2.  No foot disability was shown in service or for many years 
thereafter, and there is no medical opinion even suggesting a 
nexus between any current foot disability and service.  

CONCLUSIONS OF LAW

1. The criteria for service connection for a back disorder, 
to include degenerative joint disease and osteoarthritis, are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for a disorder of 
either foot, to include osteoarthritis, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

The RO's initial, August 2000 denial of the claims preceded 
enactment of the VCAA, and therefore the RO did not (and 
could not have) provided any VCAA notification.  However, 
pursuant to section 7(b) of the VCAA, the RO readjudicated 
the claims in March 2002 after providing VCAA notice in an 
October 2001 letter.  The August 2002 statement of the case 
(SOC) contained the text of the regulations relating to 
direct service-connection claims such as those in the present 
case, and, after the Board's April 2004 remand, the Appeals 
Management Center (AMC) provided VCAA notice in its April 
2004 letter, followed by its November 2005 supplemental SOC 
(SSOC), which included the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  In the above documents, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit information and evidence.

In addition, the October 2001 and April 2004 letters and the 
August 2002 SOC and November 2005 SSOC variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claims; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the October 2001 and April 2004 
letters specifically informed the veteran of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Moreover, in the April 2004 letter, the AMC wrote, in bold 
print: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board points out that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four notice requirements have 
been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the August 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
veteran in any way, especially since the claims were 
readjudicated under the provision of the VCAA that provided 
for readjudication as if the prior denial had not been made 
in claims decided by the RO between July 14, 1999 and 
enactment of the VCAA.  See VCAA, §7(b).

As indicated above, the rating actions, numerous RO letters, 
SOCs, and the SSOCs issued between August 2000 and November 
2005 have repeatedly explained to the veteran what was needed 
to substantiate his claims.  As a result of RO development 
and the Board's April 2004 remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims in November 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Thus, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's April 2004 remand, has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining VA and private medical evidence in support of his 
claims.  The veteran has also submitted medical records and 
lay statements in support of his claims.  Although the NPRC 
indicated in May 2000 that the absence of any service medical 
records (SMRs) other than the March 1946 report of separation 
examination was likely due to the destruction of these 
records in a fire, and this circumstance means VA's duty to 
assist the veteran is heightened, VA has met this heightened 
duty to assist here.  See Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  The RO's October 2001 letter asked the veteran for 
any alternative sources of SMRs from the Army and when 
additional information was provided, the RO requested records 
from the NPRC in July 2002.  In its August 2002 response, the 
NPRC indicated that a search of morning reports from special 
training unit 1473 for August to October 1945 failed to 
identify the veteran, and a search of sick reports for the 
1423 SCU Special Training Unit failed to locate the unit 
organization.  As instructed by the Board, the AMC sought 
additional information and made another records request to 
the NPRC, which provided the veteran's service personnel 
records.

Thus, VA has made multiple attempts to locate the veteran's 
SMRs and to obtain alternative records that could provide 
relevant information from his period of active service.  As 
the NPRC has provided all of the records in its possession 
and has indicated that the other records could not be found, 
VA has fulfilled its heightened duty to assist the veteran.  
See 38 C.F.R. § 3.159(c)(2) (VA may end efforts to obtain 
federal records where federal record holder indicates records 
do not exist or it does not have them).  Similarly, the 
veteran indicated in his May 2001 statement in support of 
claim (VA Form 21-4138) that the two private physicians who 
had treated him for many years after service had died and 
their records were "gone."  See 38 C.F.R. § 3.159(c)(1) 
(follow up request for private records not required where 
response indicates that records sought do not exist).  
Finally in this regard, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  In an October 2002 VA Form 646, the 
veteran's representative indicated that it had no additional 
evidence or testimony in support of the claims.

The Board also points out, as explained below, that, as a 
prima facie case for service connection for either of the 
claimed disabilities has not been presented, VA examination 
in connection with either claim is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, in cases 
such as this one, where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (per curiam), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of each claim has been undertaken with these 
heightened duties in mind.

A.  Back Disorder

The claims file includes medical evidence indicating that the 
veteran has a current back disability-to include, for 
example, a September 2002 VA outpatient treatment (VAOPT) 
record reflecting a diagnosis of degenerative joint disease 
of the spine.  Significantly, however, there is no medical 
evidence of a nexus between any current back diability and 
service.

The report of the veteran's March 1946 separation examination 
indicates that the veteran's musculoskeletal system was 
normal, and no abnormalities of the back noted were noted; 
thus, no back disability was shown in service.  As the 
earliest post-service clinical evidence of any back disorder 
is a notation in the treatment records of Dr. "H.R." of 
osteoarthritis, a diagnosis he repeated in a March 1995 
letter (without in either instance specifying the joint or 
joints affected by this disorder), there also is no medical 
evidence of any arthritis of the back within the first post-
service year.  Further, neither Dr. "H.R." nor any of the 
other physicians diagnosing a back disorder offered any 
opinion as to to the etiology of any such disorder.  As such, 
there also is no competent evidence even suggesting a medical 
nexus between any currently diagnosed back disability and 
service, and neither the veteran nor his representative has 
identified, or alluded to the existence of, any such opinion.  

In addition to the medical evidence, the Board has considered 
the veteran's statements as to an in-service back injury, as 
well as a November 2001 lay statement of his wife and three 
July 2002 lay statements of his friends indicating that the 
veteran was healthy prior to entering service and suffered 
from back problems after discharge.  However, none of these 
statements constitutes competent evidence of the required 
nexus.  

The veteran is certainly competent to assert the occurrence 
of an in-service injury as well as to report his symptoms; 
his wife and his friends are likewise competent to report 
their observations.  See, e.g., Grottveit v. Brown, 5 Vet. 
Ap. 91, 93 (1993).  However, questions as to diagnosis and 
etiology are within the province of trained medical 
professionals.  As the veteran, his wife, and each of his 
friends is not shown to be other than a layperson without the 
appropriate medical training and expertise, none is competent 
to provide a probative (persuasive) opinion on a medical 
matter, to include an opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the claim for service connection 
for a back disorder must be denied.  In the absence of any 
competent evidence to support the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Bilateral Foot Disorder

As noted above, the first requirement for establishing 
service connection is the existence of a current disability.  
See,  e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof 
of present disability there can be no valid claim."). 

The medical evidence in the present case does not definitvely 
show the existence of a current disability of either foot.  
The VAOPT records of January 2001, August 2001, October 2001, 
May 2002, and October 2002 note only as to the lower 
extremities that there was no edema.  In addition, a 
September 2001 VAOPT note indicates that there was no 
clubbing/ cyanosis, or edema in the lower extremities. 

However, as noted above, the record also includes a September 
1994 notation followed by March 1995 letter from Dr. "R.H." 
diagnosing the veteran with osteoarthritis (again, without 
specifying the joint involved).  Also, the veteran has 
submitted a picture of arch supports and indicated that they 
are for his fallen arches, and September 2001 VAOPT notes 
indicate that there is numbness of the left lower extremity 
without specifically indicating a left foot disorder.  To the 
extent that this evidence may constitute evidence of a 
current foot disability, the claim must still fail in the 
absence of medical evidence even suggesting that any such 
disorder is related to service.

The report of the March 1946 separation examination reflects 
normal findings as to the musculoskeletal system and no 
abnormalities of either foot were noted; hence, no bilateral 
foot disability was shown in service.  To the extent that Dr. 
"R.H."'s diagnosis of osteoarthritis or the VAOPT general 
notations of left lower extremity numbness constitute 
evidence of a current disability,  these notations show only 
manifestation of foot problems forty-eight years after 
service, at the earliest, and are silent as to the etiology 
of any foot disorder.  Again, the record is devoid of any 
medical opinion relating a current foot disorder to service, 
and neither the veteran nor his representative has 
identified, or alluded to the existence of, any such opinion. 

Finally, for the reasons stated above, the veteran's lay 
statements and submission of a photograph of arch supports do 
not constitute competent evidence as to the etiology of a 
disorder of either foot.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.

Under these circumstances, the claim for service connection 
for a bilateral foot disorder must be denied.  In the absence 
of any competent evidence to support the claim, the benefit-
of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


